[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO MODIFY
Background Information
The defendant in the above matter requests that this court modify an order entered by a family magistrate on June 27, 1999.
A brief examination of the file on this case reveals the following: On March 1, 1991 the parties entered into a stipulated judgment wherein, inter alia, defendant agreed to pay child support in the amount of $94 per child per week for the two minor children payable monthly in the total amount of $808. Defendant also agreed to pay the cost of post secondary education for both minor children, not to exceed that at Central Connecticut State University. Six years later, on June 27, 1997 by agreement of the parties, a magistrate modified the child support order to "$121 a week was allocated for the two minor children." Defendant now requests that the court modify this order, contending that the original "allocated" child support order was erroneously changed to one that was "unallocated". He asks either that the original allocated order be reinstated or that he be relieved of an equitable amount of his college obligation.
Conclusion
This court is not persuaded on the evidence that the "unallocated" order of June 27, 1999 was entered by the magistrate in error. Indeed, from a reading of the transcript of the hearing on that date it would appear that defendant was in agreement that the order was "unallocated". On the evidence the court declines to grant defendant's motion.
Looking ahead, it would seem that a more appropriate motion for modification should be made at such time as the older child has graduated from high school and is about to enter his freshman CT Page 14929 year in college. At that time the financial situation of both parties would be more current, and court orders could be made with more accuracy and confidence.
John D. Brennan Judge State Referee